EXHIBIT 99.1 Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Contacts: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-487-6555 Capitol Bancorp Announces Comprehensive Capital Strategy LANSING, Mich., and PHOENIX, Ariz:December 23, 2010:Capitol Bancorp Limited (NYSE: CBC) (“Capitol Bancorp” or the “Corporation”) announced today a comprehensive capital strategy focused on the enhancement of the Corporation’s common equity and regulatory capital levels.The capital initiatives include the following: · An offer to exchange all outstanding trust-preferred securities; · Amendment to the Articles of Incorporation to authorize additional shares of common stock; · A shareholder rights offering; · Development entity exchange offers; and · A potential reverse stock split. Capitol Bancorp filed a preliminary proxy statement yesterday with the Securities and Exchange Commission (“SEC”) outlining the planned actions that will be voted upon by the holders of Capitol Bancorp’s common stock at a special meeting scheduled to be held on January 31, 2011. Multi-Faceted Capital Strategy Capitol Bancorp is seeking the completion of the capital initiatives described in this announcement, which are designed to augment its existing strategic initiatives focused primarily on affiliate divestitures, operational cost savings, balance sheet deleveraging and system-wide liquidity.Our multi-faceted capital strategy includes the following components: TruPS Exchange Offer – Capitol Bancorp is offering to exchange its outstanding trust-preferred securities (with an aggregate liquidation value of approximately $170.8 million) for shares of Capitol Bancorp’s common stock.If successful, the completion of the TruPS exchange offer would have a material favorable impact on Capitol Bancorp’s capital position.The TruPS exchange offer is being made to strengthen Capitol Bancorp’s equity base by increasing its Tier 1 tangible common equity component, while also reducing or potentially eliminating the approximate $16 million annual interest expense associated with these securities.When the TruPS were originally issued, and until recently, substantially all of those securities comprised a crucial element of Capitol Bancorp’s compliance with regulatory capital requirements because they were a material component of regulatory capital.Because of Capitol Bancorp’s weakened financial condition and recent changes affecting its ability (as well as that of other bank holding companies in the United States) to include any portion of its TruPS in regulatory capital computations, a small portion of its TruPS are included in the Corporation’s current regulatory capital measurements and will cease to be includable in the future. Currently, interest payments on all of Capitol Bancorp’s TruPS are in a deferral period, which commenced in mid-2009 as a component of the Corporation’s efforts to conserve cash resources.In addition, Capitol Bancorp is prohibited from making any interest payments on the TruPS without prior regulatory approval.By increasing its common equity foundation through the TruPS exchange offer and other contemplated components of its capital strategy, which are described herein, Capitol Bancorp expects flexibility to prospectively pursue market opportunities and implement longer-term operating strategies that can be pursued at the appropriate time, subject to approval of the TruPS exchange offer and the other matters discussed in this announcement. The following TruPS, which constitute all of Capitol Bancorp’s outstanding TruPS as of September 30, 2010, are subject to the TruPS exchange offer: Approximate Liquidation Amount Capitol Trust I (NYSE: CBC-PRA): $25.3 million Capitol Trust II (non-publicly held):$10 million Capitol Trust III (non-publicly held):$15 million Capitol Trust 4 (non-publicly held):$3 million Capitol Trust VI (non-publicly held):$10 million Capitol Trust VII (non-publicly held):$10 million Capitol Trust VIII (non-publicly held):$20 million Capitol Trust IX (non-publicly held):$10 million Capitol Bancorp Trust X (non-publicly held):$33 million Capitol Trust XI (non-publicly held):$20 million Capitol Trust XII (NYSE: CBC-PB):$14.5 million Amend Articles of Incorporation – On December 22, 2010, Capitol Bancorp filed a preliminary proxy statement with the SEC in connection with a special meeting of holders of Capitol Bancorp’s common stock scheduled to be held on January 31, 2011.At the special meeting, the Corporation will ask holders of its common stock to amend its Articles of Incorporation in order to increase its number of authorized shares of common stock from 50,000,000 to 1,500,000,000 shares.Expanding the Corporation’s authorized share count will also provide Capitol Bancorp with flexibility to pursue other possible capital initiatives, as discussed herein. Shareholder Rights Offering – Capitol Bancorp intends to commence, as soon as reasonably practicable, a rights offering of up to $25 million to existing holders of its common stock.The timing and related pricing of the rights offering is to be determined at a later date and, while the Corporation can provide no assurance that a rights offering will be completed or that any holders of its common stock will exercise any such rights in connection with the rights offering, Capitol Bancorp believes a rights offering is a potential source to aid in the Corporation’s current capital-raising goals. Development Entity Exchanges – Capitol Bancorp has several second-tier holding companies which have historically been a source of capital for some of its bank-development activities.Such capital is a component of total capital, classified on its consolidated balance sheet as “noncontrolling interests in consolidated subsidiaries”.It is anticipated that Capitol Bancorp, as discussed previously herein, will commence an offer to issue shares of previously-unissued common stock in exchange for the applicable development entity interests, converting this capital component to the more traditional form of common equity while also providing a source of liquidity for those investors.At the special meeting, the Corporation will ask holders of its common stock to approve the issuance of additional shares of its common stock in connection with the development entity exchange offers to comply with New York Stock Exchange (“NYSE”) Rule 312.03(c).It is believed that this may serve to further simplify Capitol Bancorp’s ownership structure and could provide additional flexibility in pursuing other alternative external capital sources in the future. Potential Reverse Stock Split – In tandem with seeking shareholder approval to amend the Corporation’s Articles of Incorporation to expand the number of authorized shares, as previously discussed, Capitol Bancorp will also seek approval to effect, if and when appropriate, a reverse stock split.The reverse stock split may fall within a range of 1-for-5 to 1-for-75, with the actual exchange ratio and timing of such reverse stock split to be determined at the sole discretion of Capitol Bancorp’s board of directors.The Corporation’s board of directors is submitting this proposal to holders of its common stock for approval with the primary intent of increasing the market price per share of Capitol Bancorp’s common stock to make such common stock more attractive to a broader range of institutional and other investors and to help prevent the delisting of its common stock from the NYSE. Accordingly, Capitol Bancorp’s board of directors believes that effecting the reverse stock split is in the best interests of Capitol Bancorp and holders of its common stock. The reverse stock split, if approved and implemented by Capitol Bancorp’s board of directors, will enhance liquidity and may also allow Capitol Bancorp to reduce certain future transaction costs (e.g., proxy solicitation fees). Economic conditions throughout the United States, and in the regions in which Capitol Bancorp and its banking operations are located, have deteriorated to an extent not experienced since the “Great Depression” of the 1930’s.Capitol Bancorp’s operations are focused on community banking and helping small, local businesses meet their financial needs.In this adverse economic environment, small businesses and their owners have suffered significant financial hardships, while the underlying values of the real estate collateral supporting many of the loans to these businesses have experienced significant deterioration.This has resulted in massive loan losses and dramatic growth in levels of nonperforming assets not seen previously in the banking industry in general and, in particular, at Capitol Bancorp. Capitol Bancorp has incurred significant losses from operations in periods since 2007, while also experiencing significant increases in nonperforming loans, foreclosed real estate, loan losses and other materially adverse circumstances.This has led to a material erosion of Capitol Bancorp’s common equity and related regulatory capital levels, resulting in Capitol Bancorp becoming currently classified as less than adequately-capitalized from a regulatory perspective.In 2009, Capitol Bancorp entered into a written agreement with the Federal Reserve Bank of Chicago, its primary federal regulator, which requires the Corporation to, among other items, improve its operating results and its overall condition.Capitol Bancorp’s less than adequately-capitalized classification exposes it to increased regulatory scrutiny and enforcement action or other materially adverse consequences. Because of Capitol Bancorp’s financial condition and recent changes affecting its ability (as well as that of other bank holding companies in the United States) to include some portion of trust-preferred securities in regulatory capital computations, a small portion of its trust-preferred securities are included in Capitol Bancorp’s current regulatory capital measurements and will cease to be includable in the future.When such trust-preferred securities were originally issued, and until recently, substantially all of those securities were a crucial element of Capitol Bancorp’s compliance with regulatory capital requirements because they were a very material component of regulatory capital. The following table summarizes the amounts (in $1,000s) and related ratios of Capitol Bancorp’s consolidated regulatory capital position as of September 30, 2010, and the amounts of “deficiency” that exists between the Corporation’s current classification and levels required in order to be considered as “adequately-capitalized”: Tier 1 capital to average adjusted total assets: Minimum required amount ≥ $ Actual amount $ Ratio % Deficiency $ ) Tier 1 capital to risk-weighted assets: Minimum required amount(1) ≥
